Citation Nr: 1017706	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder 
disability (slight os acromiole bone spur with pain), to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain in the 
legs, hands, feet, ankles, right shoulder, elbows, wrist and 
back, to include as due to an undiagnosed illness.

5.   Entitlement to service connection for a gastrointestinal 
disorder, claimed as irritable bowel syndrome and heartburn, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for a respiratory 
disability, claimed as shortness of breath, to include as due 
to an undiagnosed illness.

8.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 
1988, and from September 1990 to July 1991, including service 
in Southwest Asia during the Persian Gulf War from October 
1990 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision.

The issues of an increased rating for PTSD; and service 
connection for a left knee disability, joint pain, a 
gastrointestinal disorder (claimed as irritable bowel 
syndrome and heartburn), headaches, a left shoulder 
disability, and a respiratory disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence does not show a current hearing disability for 
VA purposes.


CONCLUSION OF LAW

Criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran contends that he has hearing loss as a result of 
his time in military service.  The Veteran's personnel 
records reflect a military occupational specialty of heavy 
vehicle mechanic, and service treatment records acknowledge 
that the Veteran had military noise exposure, as he worked as 
a mechanic.  However, the mere exposure to noise alone does 
not create a permanent disability for which compensation may 
be granted.  Rather, it must be shown that such exposure 
caused hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the service treatment records do not show 
hearing loss for VA purposes.  For example, following his 
tour in the Southwest Asia region, the Veteran had a hearing 
test conducted in April 1991, which revealed (with pure tone 
thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
00
10
5
5
RIGHT
5
00
5
5
00

This hearing test clearly shows that the Veteran does not 
meet the criteria for hearing loss in either ear for VA 
purposes; additionally, the Veteran himself denied hearing 
loss on a medical history survey completed in April 1991.

Following service, there has been no medical evidence 
submitted that shows the presence of hearing loss for VA 
purposes; and, at a VA examination in July 2004, the examiner 
found that the Veteran's hearing was normal.

While the Veteran believes that he has hearing loss as a 
result of his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, his 
opinion is insufficient to either diagnose hearing loss for 
VA purposes or to link a hearing loss disability to his time 
in service.

The Board finds that evidence of a present hearing disability 
has not been presented; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Veteran's claim of entitlement to service connection for 
hearing loss is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in February 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained; as have 
service treatment records.  The Veteran was also provided 
with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hearing loss is denied.


REMAND

Additional development is needed prior to the disposition of 
the remainder of the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16  Vet. 
App. 183 (2002); Charles v. Principi, 16  Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the Veteran was not given notice of what 
evidence was required to substantiate all of the elements of 
his claims for service connection for left shoulder and left 
knee disabilities on a direct or presumptive basis, or what 
evidentiary burdens he must overcome with respect to those 
claims.  In addition, the Veteran has not received any 
explanation as to the information or evidence needed to 
establish a disability rating and effective date with respect 
to his claims for service connection for left knee and left 
shoulder disabilities.  Therefore, a remand is required in 
order to provide sufficient notice to the Veteran.  Upon 
remand, the Veteran will be free to submit additional 
evidence and argument.

Next, it appears to the Board that additional treatment 
records may be outstanding.  In May 2003, the Veteran 
indicated that he received treatment at the VA Medical Center 
(VAMC) in Tuscaloosa, Alabama.  To aid in adjudication, the 
Veteran's VA treatment records should be obtained.  In 
addition, on VA examination in July 2004, the Veteran 
indicated that his family physician conducted MRI 
examinations of his left knee, left shoulder, and back and 
that orthopedic physician Dr. Ikard treated his left shoulder 
and left knee in early 2004.  Accordingly, outstanding 
private treatment records should also be obtained.

The Veteran's service personnel records reflect active 
service from November 1987 to April 1988 and from September 
1990 to July 1991.  While the Veteran's Form DD-214 and 
service treatment records for his second period of service, 
September 1990 to July 1991, have been obtained, service 
treatment records and a copy of the Veteran's Form DD-214 for 
his first period of service, November 1987 to April 1988, 
have not been obtained.  In addition, in August 2003 the 
Veteran provided information concerning his Army Reserves 
Unit (noting that he was last assigned to his unit in 
September 1995) and on VA examination in July 2004, he 
indicated that he served in the Army Reserves after his 
second period of service until 1993.  However, those service 
treatment records, if any, are not of record and should also 
be obtained.  Since Veteran status depends, in part, on 
whether his disabilities were incurred in or aggravated 
during active service, or active or inactive duty for 
training, an attempt should be made to obtain documentation 
of the specific dates of service and any additional service 
treatment records.

With respect to the Veteran's claim for an increased rating 
for PTSD, the Veteran was afforded a VA examination in July 
2004, and is now nearly 6 years old.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281 (1993).  Additionally, the Veteran's 
representative suggested that the Veteran's PTSD has worsened 
since his last examination.  As such, a new VA examination 
should be provided to ascertain the current nature and 
severity of his PTSD.

The Veteran contends that he has body aches and joint pain of 
the legs, hands, feet, ankles, elbows, wrists, and back; left 
knee and left shoulder disabilities; gastrointestinal (IBS 
and heartburn) and respiratory disorders; and headaches that 
are related to his service in Southwest Asia during the 
Persian Gulf War.  The Veteran was afforded a VA Gulf War 
examination, that included Gulf War examination protocols, at 
which time he was diagnosed with headaches, os acromiole bone 
spur, slight, with left shoulder pain; and left knee pain.  
However, that examination was inadequate in that the examiner 
did not provide etiological opinions for the Veteran's 
various claimed disabilities.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Although the Veteran is competent to report the 
onset of body aches and joint pain, headaches, and 
gastrointestinal and respiratory disorders during service, 
and the continuity of symptoms after service, he is not 
competent to diagnose or to relate any current body aches or 
joint pain, headaches, gastrointestinal and respiratory 
disorders, and headaches to his active service.  
Additionally, the Veteran specifically denied having any 
swollen or painful joints, any frequent indigestion or 
stomach trouble, any knee or foot trouble, any back pain, 
etc. on a medical history survey completed in April 1991.  
Accordingly, the Board finds that additional VA examinations 
are necessary in order to fairly decide his claims.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand 
should specifically reconcile any opinion expressed with the 
July 2004 VA examination and opinions any other opinions of 
record, and should address the Veteran's denial of symptoms 
in April 1991.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
the claims for service connection for left 
knee and left shoulder disabilities on a 
direct and presumptive basis, and an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the United States Army 
Personnel Center, or any other appropriate 
service department office, and obtain 
service personnel records, including the 
Veteran's Form DD-214 and NGB Form 22, and 
complete service personnel and treatment 
records that document the specific dates 
of the Veteran's active duty, and active 
and inactive duty training for all periods 
of service.  A formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), must 
be entered if it is determined that the 
above records or information do not exist 
or that efforts to obtain them would be 
futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and allow him an opportunity 
to respond.

3.  Obtain the Veteran's VA treatment 
records from the VAMC in Tuscaloosa, 
Alabama.

4.  Ask the Veteran to identify any 
private treatment he has received since 
service.  Then, after obtaining the 
necessary authorization, obtain any 
identified records, including those from 
the Veteran's family physician, Dr. Ikard.  
All attempts to secure the records must be 
documented in the claims folder.

5.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected PTSD.  The 
claims file should be provided.  The 
examiner should specifically provide a full 
multi-axial diagnosis pursuant to DSM-IV, 
to include a GAF score.  All signs and 
symptoms of the Veteran's PTSD should be 
reported in detail, and the examiner should 
describe the impact of the Veteran's PTSD 
on his occupational and social functioning.  
Finally, the examiner should opine as to 
whether the Veteran's service-connected 
PTSD causes marked interference with his 
employability.

6.  Schedule a VA Gulf War examination 
with regard to the Veteran's claims for 
service connection for joint pain in the 
shoulders, legs, feet, ankles, hands, 
elbows, wrists, and back; for left 
shoulder and left knee disabilities; for 
gastrointestinal and respiratory 
disorders; and for headaches.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss any 
opinion expressed with all other opinions 
of record, including the July 2004 VA 
examination.  The rationale for all 
opinions should be provided.  Current VA 
Gulf War Examination Guidelines should be 
followed.  All indicated tests should be 
performed, and all findings reported in 
detail.  Specifically, the examiner should 
provide the following information:

(a)  For each claimed joint (left knee, 
left and right shoulder, left and right 
leg, left and right foot, left and 
right ankle, left and right hand, left 
and right elbow, left and right wrist, 
and back), state whether or not the 
Veteran has diffuse pain and swelling 
of the joint due to an undiagnosed 
illness, or whether the symptoms can be 
attributed to any known medical 
causation.  State whether a diagnosis 
of fibromyalgia is appropriate.  If any 
claimed disorder of the left knee, left 
shoulder, right shoulder, left leg, 
right leg, left foot, right foot, left 
ankle, right ankle, left hand, right 
hand, left elbow, right elbow, left 
wrist, right wrist, or back is 
determined to be attributable to a 
known clinical diagnosis, the examiner 
should state whether it is at least as 
likely as not (50 percent or more 
probability) that such a disability was 
either caused by or began during the 
Veteran's military service.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
joint and muscle pain, in addition to 
his statements regarding the continuity 
of symptomatology, and should also 
consider the Veteran's denial of joint 
pain in April 1991.  

(b)  State whether or not the Veteran 
has a gastrointestinal disorder due to 
an undiagnosed illness, or whether his 
gastrointestinal problems, including 
IBS and heartburn, can be attributed to 
any known medical causation.  If any 
claimed disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
(50 percent or more probability) that 
such a disability was either caused by 
or began during the Veteran's military 
service.  The examiner must consider 
the Veteran's statements regarding the 
incurrence of IBS and heartburn, his 
statements regarding the continuity of 
symptomatology, and his denial of any 
indigestion problems in April 1991.

(c)  State whether or not the Veteran 
has a headache disorder due to an 
undiagnosed illness, or whether his 
complaints of headaches can be 
attributed to any known medical 
causation.  If any claimed disorder is 
determined to be attributable to a 
known clinical diagnosis, the examiner 
must state whether it is at least as 
likely as not (50 percent or more 
probability) that such a disability was 
either caused by or began during the 
Veteran's military service.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
headaches, his statements regarding the 
continuity of symptomatology, and his 
denial of any headaches in April 1991.

(d)  State whether or not the Veteran 
has a respiratory disorder due to an 
undiagnosed illness, or whether his 
complaints of shortness of breath can 
be attributed to any known medical 
causation.  If any claimed disorder is 
determined to be attributable to a 
known clinical diagnosis, the examiner 
must state whether it is at least as 
likely as not (50 percent or more 
probability) that such a disability was 
either caused by or began during the 
Veteran's military service.  The 
examiner must consider the Veteran's 
statements regarding the incurrence of 
shortness of breath, his statements 
regarding the continuity of 
symptomatology, and his denial of any 
respiratory problems in April 1991.

7.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the applicable time 
for response.  Then, return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


